Title: To George Washington from Brigadier General Duportail, 27 July 1779
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


        
          [27 July 1779]
        
        West Point being to us a point which it is of the greatest importance to preserve and to put once for all in a state of defence, I think that we ought not to touch the fund of troops necessary to the defence of this post, in its present state, and to the construction of the works already undertaken. According to what his Excellency has been pleased to submit to our view, it appears that we have there about 5000 men— This is perhaps more than sufficient to receive the enemy ’till the rest of the army can arrive to their succour; but it is not too much for the work we are carrying on—I therefore think it best to leave them there—The question then is what we can do with the rest—Can we attack Stoney point or Verplank’s point?
        The English having augmented considerably the number of their troops at Stoney point, labouring to inclose their works, and probably keeping themselves more upon their guard, than heretofore, I think that we ought not to attack them, because we should be likely to lose a good many men and perhaps without success—Besides, according to my conception of the matter, we should not have any great advantage by gaining possession of Stoney Point; because we must be also masters of Verplanks—Here then is another fort to be attacked and taken, which can hardly be hoped for, the enemy being advertised to go to the succour of one by the capture of the other; and when after all we should be masters of both places, I do not see what would result from it to us, so very advantageous. Our army (after leaving the necessary garrison at West Point) not being in a state to make head during the campaign below Kings ferry, I do not see what good we should derive from the possession of these places—The army could not go further down on this account and as to the communication by water a single English frigate always has been able and always would be able to hinder it—If we should attack Stoney point, it could only be

to possess ourselves of the garrison and of the magazines, but though we have succeeded once without loss, we must not believe, that we should succeed in the same manner a second time; and it would not be prudent to risk the loss of a great number of men, upon hopes not well founded, who may become very necessary to us—The arriva⟨l⟩ of Lord Cornwallis, and the strong appearances of an embarkation seem to indicate that the English have received, or are sure of receiving a reinforcem⟨ent⟩ which enables them to send troops to Carolina or elsewhere—Perhaps therefore until we know with what number of troops we shall have to do, it will be proper not to adventure our troop⟨s⟩ in expeditions more than uncertain.
        We cannot propose to ourselve⟨s,⟩ to attack Stoney point by regular approaches—The ground which is on a level with it, or which commands it, is too distant, for the batteries erected there, to be able to batter the works to advantage and render them more easy to be carried by assault, in which it must ultimately end. Besides by the disposition of the roads, we should run great risk of losing our cannon mortars &c.
        What I say respecting the attack of stoney Point sword in hand, applies itself to Verplanks point—But as to attacks by means of batteries Verplanks point is very susceptible of them; and I think if the enemy should be impruden⟨t⟩ enough to abandon Verplanks point to its own force, and there is no body of troops near enough to support it, we ought not to hesitate to make the attack, because we risk nothing—If the enemy arrives in time to bring them succour, we get rid of the business by retiring—I think therefore that we ought always to be ready for this enterprise.
        Though I do not think that we ought to attack Stoney point or Verplanks point by assault or otherwise, unless in some extraordinary circumstances which may present themselves, nevertheless it appears to me essential to menace them continually—I should then have been glad that 12 or 1500 men had been left at the outlet of the mountains above Stoney Point and a like corps at the Continental village. These corps will absolutely risk nothing unless they should suffer themselves to be surprised—and even this would be very difficult—They could be turned on neither side and they have always their communication secure with West Point. By showing themselves always ready to attack the forts, they oblige the enemy to have within reach to support them, a corps of at least three thousand men, to have nothing to fear—Then, which will appear singular, the possession which the enemy have of Verplanks and Stoney points will turn against them and become an advantage to us—For here are 5000 men employed to

maintain a point which is of no great consequence to us—Let us add to these the number of men they must have at New York for the security of that place, and on this side of Kings bridge to support readily the three thousand men advanced, unless they keep their men upon the water; and we shall see that the enemy by having posted themselves at Kings ferry have imposed on themselves the necessity of establishing a chain of posts from Kings ferry to New York, which will prevent their having so many for distant operations; and thus, we shall perhaps save the Country from pillage.
        
          Duportail
        
      